Citation Nr: 1637442	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-43 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to degenerative disc disease of the cervical spine (DDD) or gastroesophageal reflux disease (GERD) (or any other service-connected disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The case was remanded in April 2014 and has been returned for review by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the AOJ complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the prior remand the Board requested that the RO obtain a second medical opinion that addressed whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused or permanently aggravated by his service-connected cervical spine and gastrointestinal disabilities.  The Board finds that the VA examiner did not provide complete rationale for his opinion regarding the etiology of the Veteran's claimed disorder.

The VA examiner in May 2014 found that the Veteran's sleep apnea was unrelated to military service.  He based his rationale on the fact that he did not find proof in the service treatment records (STRs) that sleep apnea was related to military service.  In this regard, VA will grant service connection for disorders that, in many cases, are either asymptomatic or cause no functional impairment.  Therefore, the lack of any symptoms or functional impairment, by themselves, is not a sufficient explanation for the May 2014 VA examiner's finding that the Veteran did not have this condition during service.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that that a medical opinion is inadequate when it is unsupported by clinical evidence).  

Further, the VA physician assistant, in providing his rationale, did not refer to the Veteran and his family's contentions regarding inservice symptoms to include excess snoring in service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  

In regard to the question as to whether the Veteran's service connected disabilities aggravates his sleep apnea, in providing his rationale the examiner referred to the medical texts and peer review journals but did not specifically cite these sources.  More details are needed in this regard (especially for the Veteran's review).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his claim.  With appropriate authorization from the Veteran, obtain and associate with the e-file any additional private treatment records pertinent to the Veteran's claim.  Any outstanding VA records pertinent to the claim on appeal should be obtained and associated with the e-file.

2.  The RO must provide the Veteran's e-file to an appropriate examiner (someone other than the VA examiner that conducted the May 2014 examination) with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of the sleep apnea. 

The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the sleep apnea is etiologically related to the Veteran's period of active service to include aggravation (chronically worsens) by his service-connected disabilities.  The examiner should provide a detailed explanation for the opinion.

Because the Veteran is competent even as a lay person to report symptoms of snoring and sleep difficulties, the examiner must specifically address the Veteran's and his family's report of any manifestation during his active service in determining whether any disability is related to military service. 

An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand. 

3.  Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




